Concurring Opinion
Garrard, J.
I agree that the modification granted by the court which permitted the father to visit his children only from 8:00 a.m. to 8:00 p.m. one day per month constitutes a restriction within the intended purpose of IC 1971, 3l-l-11.5-24(b).
However, legislative attention should be drawn to the literal terms of the statute. Subsection (a) provides that a parent not granted custody is entitled to “reasonable visitation rights” absent a finding that visitation would endanger the child’s physical health or emotional development. Since application of the section is not limited, presumably it would apply in the original custody proceeding and any subsequent modifications.
Thus, it is difficult to ascribe to the term “restrict” in section (b) any meaning other than the liberal one adopted by the majority.
The common, and perhaps the best, practice adopted by many courts upon granting a marriage dissolution where children are involved is simply to award to the non-custodial parent the right of visitation at all reasonable times and places. The flexibility allowed thereby promotes a continued spirit of cooperation between the parents and may aid the child in its right to a meaningful relationship with both mother and father. Of course, such orders do not always operate as intended. Even without the blame concepts of divorce law, many dissolutions are bitter. In addition, as people rebuild their lives and acquire new interests and commitments, problems may arise in fulfilling the concept of visitation at all reasonable times.
In such instances, upon application of one of the parties, the common practice of our courts is to specify times for visitation. In other cases parties relocate their homes in other communities with the result that to remain “reasonable” a prior visitation order should be modified. I do not believe it to have been the legislative intent to require that in all such instances where the subsequent order can be interpreted as a restriction of the visitation *45rights previously granted, the court should be required to find that unless the order is made the child’s physical health will be endangered or its emotional development will be significantly impaired.
NOTE — Reported at 365 N.E.2d 1244.